Case 1:18-cr-00334-TSE Document 46 Filed 11/05/18 Page 1 of 3 PageID# 160
                                                                                     !N OPEN COURT


                                                                                    m - 2018
                IN THE UNITED STATES DISTRICT COURT FOR TH B, feRMJ[.S. DISTRICT COURT
                                                                                   AIMNDRIA. VIRGINIA
                           EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division



UNITED STATES OF AMERICA
                                                  Case No.: l:18-cr-00334
       V.
                                                  The Honorable T. S. Ellis, III
JOSEPH HALL III,

       Defendant.


                                  statement of FACTS


       The United States and the defendant, JOSEPH HALL III (the "Defendant"), agree that
the United States would have proven the following facts at trial, beyond a reasonable doubt, with
admissible and credible evidence:

       1.      On or about November 13,2017,the defendant negotiated with Travaun Davis to
purchase a Hi-point(Iberia Firearms), Model JCP,.40 caliber pistol. Serial Number X7264761
(hereinafter Hi-point Firearm).
        2.     Later,the defendant arranged the sale of the same Hi-point Firearm to Michael
 Conway. On the day of the sale, the defendant exercised dominion and control over the Hi-point
 Firearm when he picked up Davis, who had the firearm, and took Davis and the firearm to the
 arranged meeting location for the sale.
         3.     The Hi-point .40 caliber pistol is a firearm pursuant to Title 18, United States
 Code, Section 921(a)(3) and Is not manufactured in the Commonwealth of Virginia. Any Hi-
 point .40 caliber pistol therefore found in the Commonwealth of Virginia has traveled in
Case 1:18-cr-00334-TSE Document 46 Filed 11/05/18 Page 2 of 3 PageID# 161
Case 1:18-cr-00334-TSE Document 46 Filed 11/05/18 Page 3 of 3 PageID# 162
